Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 11/24/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3061349 (Werner Dellith).
Regarding claim 1, 3, 7, 14-18, Werner teaches an assembly for an aircraft propulsion system (Fig 1-4, col 1 ll. 7-21), comprising: a cowl door movable between a closed position and an open position (cowl door 10 moves between closed position in Fig 2 and open position partially shown in Fig 4); the cowl door including a structural panel and a mount (structural panel comprising core 16, skins 12, 14; mount 18); the structural panel including an inner skin (14), an outer skin (12) and a cellular core connected to and arranged between the inner skin and the outer skin (cellular core 16 – .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3061349 (Werner Dellith) in view of US 4509616 (Blecherman).
Regarding claims 2-3, 7, 16, Werner teaches claims 3, 7, and 16 as discussed above. However, even if Werner was not construed as teaching the cellular core comprises a honeycomb core or the structural panel comprises metal or the mount bonded to at least one of the inner skin or outer skin, Blecherman teaches that engine liners may comprise honeycomb and metal cores, and that the cellular/honeycomb core may be bonded to at least one of the inner or outer skin, and the mount may be bonded to one of the inner skin or outer skin (col 1 l. 62-col 2 l. 19; skin 14 bonded to mount 30 and to honeycomb core 18). It would have been obvious to one of ordinary skill in the art at the time of filing to make the cellular core of Werner a honeycomb and metal core, to bond the core to at least one of the inner or outer skin, and to bond the mount to at least one of the inner and outer skins in order to add strength to the panel, as taught by Blecherman (col 2 ll. 1-55). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a honeycomb, metal core and bonding the core to at least one of the inner and outer skins and the mount to one of the inner and outer skins yields predictable results. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3061349 (Werner Dellith) in view of US 4534167 (Chee).
Regarding claims 4-5, Werner fails to teach the cellular core comprises a first cellular core, and the structural panel further includes a second cellular core connected to and arranged between the inner skin and the outer skin; and the first cellular core is arranged between and is abutted against the second cellular core and the mount, the .

Claims 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3061349 (Werner Dellith) in view of US 4826106 (Anderson).
Regarding claims 6, 12-13, Werner fails to teach the structural panel further includes at least one of an inner reinforcement sheet bonded to and arranged between the cellular core and the inner skin; or an outer reinforcement sheet bonded to and arranged between the cellular core and the outer skin, a reinforcement sheet bonded to and arranged between the base and one of the inner skin or the outer skin, and the reinforcement sheet is further bonded to the cellular core. However, it was well known in the art to provide a reinforcement layer between the skin and the cellular core, as taught by Anderson (Fig 6-8, col 4 l. 1-col 5 l. 47; each of the skins 58 bonded to either side of the core 54 are made up of layers; the layer adjacent to the core 54 can be construed as the “reinforcement layer” which is between the skin, which is construed as the remaining layers, and the core). It would have been obvious to one of ordinary skill in the art at the time of filing to make the structural panel further includes at least one of an inner reinforcement sheet bonded to and arranged between the cellular core and the inner skin; or an outer reinforcement sheet bonded to and arranged between the cellular core and the outer skin, a reinforcement sheet bonded to and arranged between the base and one of the inner skin or the outer skin, and the reinforcement sheet is further bonded to the cellular core, as taught by Anderson. It is noted that in Werner the “skin” is bonded to the base of the mount. When the combination with Anderson is made, there will be a “reinforcement layer” (which is the innermost layer of the plurality of layers) which is bonded to the mount.

Claims 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3061349 (Werner Dellith) in view of US 4509616 (Blecherman) and US 4826106 (Anderson).
Regarding claims 6, 12-13, Werner fails to teach the structural panel further includes at least one of an inner reinforcement sheet bonded to and arranged between the cellular core and the inner skin; or an outer reinforcement sheet bonded to and arranged between the cellular core and the outer skin, a reinforcement sheet bonded to and arranged between the base and one of the inner skin or the outer skin, and the reinforcement sheet is further bonded to the cellular core. However, it was well known in the art to provide a reinforcement layer between the skin and the cellular core, as taught by Anderson (Fig 6-8, col 4 l. 1-col 5 l. 47; each of the skins 58 on bonded to either side of the core 54 are made up of layers; the layer adjacent to the core 54 can be construed as the “reinforcement layer” between the skin – the remaining layers – and the core). It would have been obvious to one of ordinary skill in the art at the time of filing to make the structural panel further includes at least one of an inner reinforcement sheet bonded to and arranged between the cellular core and the inner skin; or an outer reinforcement sheet bonded to and arranged between the cellular core and the outer skin, a reinforcement sheet bonded to and arranged between the base and one of the inner skin or the outer skin, and the reinforcement sheet is further bonded to the cellular core, as taught by Anderson. It is noted that in Werner the “skin” is bonded to the base of the mount. When the combination with Anderson is made, there will be a “reinforcement layer” (which is the innermost layer of the plurality of layers) which is bonded to the mount.
.

Claims 1-3, 7, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4132069 (Adamson) in view of US 4509616 (Blecherman).
Regarding claim 1-3, 7, 16-18, Adamson teaches an assembly for an aircraft propulsion system (Fig 1-2, 5, col 1 ll. 11-20), comprising: a cowl door movable between a closed position and an open position (cowl door 124 or 126 moves between closed position in Fig 2 and open position partially shown in Fig 5; see col 5 ll. 40 – col 6 l. 14); the cowl door including a structural panel and a mount (annotated below); the structural 
Adamson does not explicitly teach a cellular/honeycomb core bonded to inner and outer skins. However, Blecherman teaches that engine cowls may comprise a cellular honeycomb and metal cores, and that the cellular/honeycomb core may be bonded to at least one of the inner or outer skin, and the mount may be bonded to one of the inner skin or outer skin (col 1 l. 62-col 2 l. 19; skin 14 bonded to mount 30 and to honeycomb core 18). It would have been obvious to one of ordinary skill in the art at the time of filing to make the cowl doors of Adamson comprising a cellular honeycomb and metal core, to bond the core to at least one of the inner or outer skin, and to bond the mount to at least one of the inner and outer skins in order to add strength to the panel, as taught by Blecherman (col 2 ll. 1-55). It has been held that combining or simple 

    PNG
    media_image1.png
    440
    538
    media_image1.png
    Greyscale

Regarding claim 9-11, Adamson in view of Blecherman further teaches the coupler is positioned at an axial end of the cowl door (Adamson, Fig 2; coupler 132 is at an axially forward end of the door 124, 126); and the coupler projects radially inward from the base and away from the inner skin (coupler projects radially inward from its connection to the base and forward away from the inner skin), a turbine engine case configured with a receptacle (engine case structure comprising receptacle 134); the coupler configured to project into and mate with the receptacle when the cowl door is in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4132069 (Adamson) in view of US 4509616 (Blecherman), and further in view of US 5157915 (Bart).
Regarding claim 8, Adamson in view of Blecherman fails to teach the coupler comprising an arcuate V-blade. However, it was well known in the art, as taught by Bart, that coupling elements between cowl sections may comprise arcuate V-blades (Fig 2a or 2b, col 5 ll. 19-53; V-blade 36 or 36a are rings – arcuate – and fit into annular grooves 33). It would have been obvious to one of ordinary skill in the art at the time of filing to make the coupler of Adamson in view of Blecherman comprising an arcuate V-blade in order to couple to cowl and casing sections, as taught by Bart. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the coupler comprising an arcuate V-blade yields predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741